          Case 1:20-cr-00352-JMF Document 25 Filed 01/13/21 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      January 12, 2021

By ECF                                              Application GRANTED. The parties should include in
                                                    their letter whether they have scheduled a bail hearing
The Honorable Jesse M. Furman                       before the Magistrate Judge. The Court will decide how
United States District Judge                        to handle the arraignment after reading the parties'
Southern District of New York                       letter. The Clerk of Court is hereby directed to terminate
Thurgood Marshall United States Courthouse          Doc. #23. SO ORDERED.
40 Foley Square
New York, NY 10007

   Re:     United States v. Tymel Abrams, 20 CR 352 (JMF)                           January 13, 2021
Dear Judge Furman,

        The Government writes in response to the Order of the Court dated January 8, 2021 and
respectfully requests a one-day extension of the deadline of today by which the parties must report
to the Court their preference as to whether the Court should hold a conference during the week of
Monday, January 25, 2021. The Government has not conferred with counsel to the defendant since
a superseding indictment against the defendant was obtained earlier today from a grand jury sitting
in the Southern District of New York, a copy of which the Government has provided to counsel to
the defendant, and the Government wishes to ensure that such a conferral between the parties takes
place before further reporting to the Court so that the defendant can take into consideration this
development in conveying how he wishes to proceed. If the Court refers the parties on the issue
of the defendant’s arraignment on the superseding indictment to the magistrate on duty, then the
Government of course undertakes promptly to make arrangements for an appearance before the
magistrate on duty as soon as possible.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

cc: Christopher Flood, Esq. (Counsel to Defendant Tymel Abrams) (by ECF)
